Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 and 25-29 are allowed.
Claims 1-9 are allowed because the prior art of record fails to teach or render obvious the inclusion of limitations that “the storage capacitor is formed in the same layer in the display as the semiconducting-oxide drive transistor” and “the semiconducting-oxide drive transistor is formed above the silicon switching transistor” as recited in claim 1.
Claims 10-18 are allowed because the prior art of record fails to teach or render obvious the inclusion of limitation that “the additional metal segment is formed in the same layer as the metal segment” as recited in claim 10.
Claims 25-29 are allowed because the prior art of record fails to teach or render obvious the inclusion of limitations that “a conductor formed directly below the semiconducting oxide layer” and “the capacitor comprises a first terminal and a second terminal that is formed from an additional conductor separate from the conductor, and wherein the additional conductor is formed in the same layer as the conductor” as recited in independent claim 25.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991